DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 12/29/2020.  
Claims 1, 18, 24 and 41 have been amended.
Claims 23 and 46 have been cancelled.
Claim 1-4, 8-22, 24-27 and 31-45  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that individuals, corporate bodies and/or legal entities are confronted with many forms of active and passive risk management to hedge and protect against the risk of certain losses and events. So a need exists to organize these human interactions through patient data-triggered insurance patient data-triggered insurance and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Claim(s) 1-4, 8-22, 24-27 and 31-45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 24 is/are directed to the abstract idea of “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 8-22, 24-27 and 31-45 recite an abstract idea.
Claim(s) 1 and 24 is/are directed to the abstract idea of “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 8-22, 24-27 and 31-45 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, setting trigger-flags, assigning parametric transfer of payments,” etc., that is “patient data-triggered insurance,” etc. The limitation of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-4, 8-22, 24-27 and 31-45 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, setting trigger-flags, assigning parametric transfer of payments,” etc., that is “patient data-triggered insurance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/fundamental economic principles or practices (hedging, insurance, mitigating risk) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-4, 8-22, 24-27 and 31-45 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, displays, networks (Applicant’s Specification [0029], [0033]), etc.) to perform steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, displays, networks, etc.). At paragraph(s) [0029], [0033], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, displays, networks,” etc. to perform the functions of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, setting trigger-flags, assigning parametric transfer of payments,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more 
Dependent Claims
Dependent claim(s) 2-4, 8-22, 25-27 and 31-45 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-4, 8-22, 25-27 and 31-45 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-4, 8-22, 25-27 and 31-45 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-22, 24-27 and 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Knaust et al. (US 2015/0112734), in view of Giuffre et al. (US 2008/0065425).

CLAIM 1  
As per claim 1, Knaust et al. disclose: 
a resource pooling system  (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]) for multi-pillar triggered risk transfer associated with prolonged independent living under elderly illness occurrence by providing dynamic self-sufficient risk protection for a variable number of risk exposure components by the resource pooling system, wherein the risk exposure components are connected to the resource pooling system by a plurality of payment receiving devices configured to receive and store payments from the risk exposure components for the pooling of their risks and resources, wherein the resource pooling system comprises a filter device configured to capture age-related parameters of risk exposure components and filter risk exposure components associated with an age-related parameter greater than a predefined age-threshold value by the predefined age-threshold value, and wherein the resource pooling system provides automated risk protection for each of the connected risk exposure components based on received and stored payments and the age-related parameters of the risk exposure components triggering the predefined age-threshold value, the resource pooling system comprising: 
processing circuitry (Knaust et al., [0016] processors, [0022] system 1) configured to 
generate a multi-dimensional trigger-table comprising a multi-layered data structure with predefined searchable acute and/or chronic elderly illness parameters for triggering by elderly illness triggers in a patient dataflow pathway, the predefined parameters of a first-layer data structure providing measuring parameters for the occurrence of serious elderly illnesses, the predefined parameters of a second-layer data structure providing measuring parameters for the occurrence of an acute broken bone trauma, the predefined parameters of a third-layer data structure providing measuring parameters for long-term care indications, the predefined parameters of a fourth-layer data structure providing measuring parameters for assisted living indications, and the predefined parameters of a fifth-layer data structure providing measuring parameters for extended assistance indications, the resource pooling system comprising elderly illness triggers triggering measuring values in patient dataflow based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]), and 
dynamically monitor the patient dataflow pathways by triggering patient- measuring parameters of the patient dataflow pathways transmitted from associated measuring systems and by dynamically recording the triggered measuring parameters of a concerned risk exposure component detecting occurrence of an elderly illness and dynamically monitoring different stages during progress of the elderly illness (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035])
dynamically adapt the elderly illness triggers based on time-correlated incidence data for an elderly illness condition and/or diagnosis or treatment conditions indicating improvements in diagnosis or treatment (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035])
process risk-related component data and to provide a likelihood of the risk exposure for one or a plurality of the pooled risk exposure components based on the risk-related component data, wherein receiving and preconditioned storage of payments from risk exposure components for the pooling of their risks is dynamically determinable based on a total risk and/or the likelihood of the risk exposure of the pooled risk exposure components (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0010] their risk is dynamically determined based on total risk and/or the likelihood of the risk exposure, [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]), the total risk of the pooled risk exposure components comprises elderly illness risk contributions of each pooled risk exposure component associated with risk exposure in relation to a possibility of triggering at least one acute or chronic elderly illnesses, wherein elderly illness losses occur as a consequence of the triggered diagnosis of risk exposure components with one of the searchable elderly illnesses based upon the predefined trigger measuring values (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]) 
based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


Knaust et al. fail to expressly disclose:
request a periodic payment transfer from the risk exposed components to the resource pooling system, and dynamically adapt operation of the resource pooling system to changing conditions of the pooled risk comprising changing demographic conditions and changing age distributions, and the pooled risk exposure components
and assign a parametric transfer of payments to the corresponding trigger-flag.


However, Giuffre et al. teach:
request a periodic payment transfer from the risk exposed components to the resource pooling system, and dynamically adapt operation of the resource pooling system to changing conditions of the pooled risk comprising changing demographic conditions and changing age distributions, and the pooled risk exposure components (Giuffre et al., [0008]-[0009] periodic-payments, [0060] fixed and variable payments (tied to a formula having an outcome that can only be known at some point in the future), [0077] variable payments)
and assign a parametric transfer of payments to the corresponding trigger-flag (Giuffre et al., [0008]-[0009] periodic-payments, [0060] fixed and variable payments (tied to a formula having an outcome that can only be known at some point in the future), [0077] variable payments).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “and assign a parametric transfer of payments to the corresponding trigger-flag”, etc. as taught by Giuffre et al. within the system as taught by the Knaust et al. with the motivation of providing transfer of the financial consequences of longevity risk (Giuffre et al., [0055], [0076]).

CLAIM 2   
As per claim 2, Knaust et al. and Giuffre et al.
teach the system of claim 1 and further disclose the limitations of:



CLAIM 3   
As per claim 3, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the predefined parameters of the first-layer data structure providing measuring parameters for the occurrence of serious elderly illnesses comprise at least elderly illness trigger parameters for triggering the occurrence of measuring parameters indicating dementia based on measuring parameters associated with the permanent clinical loss of the ability to remember and/or reason and/or perceive, understand, express and give effect to ideas in the patient dataflow pathway (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 4    
As per claim 4, Knaust et al. and Giuffre et al. 
teach the system of claim 3 and further disclose the limitations of:
wherein the triggered measuring parameters indicating dementia comprise physical parameters and/or psychological parameters and/or biochemical parameters and/or cognitive factors based on adrenal exhaustion factors and/or food and chemical reaction factors and/or nutritional deficiency factors and/or stress factors and/or depression factors, and/or denial factors, indicating confirmed impairment of cognitive functions (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 8    
As per claim 8, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the processing circuitry is further configured to dynamically adapt the number of pooled risk exposure components to a range where non-covariant occurring risks covered by based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 9   
As per claim 9, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers trigger elderly illness parameters indicating psychiatric or old-age in--patient care associated with the risk exposure component comprising acute in-patient admission parameters as a result of deterioration in dementia status requiring urgent treatment (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 10    
As per claim 10, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers triggering an ongoing care or management phase of the chronic elderly illness comprise ongoing care or management phase parameters indicating permanent cognitive and/or motor impairment requiring continuous supervision by another person and/or ongoing care or management phase parameters indicating permanent cognitive and/or motor impairment requiring constant supervision by another person (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 11 
As per claim 11, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers comprise on elderly illness trigger for triggering the occurrence of measuring parameters indicating stroke based on measuring parameters based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 12    
As per claim 12, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers triggering treatment phase of the chronic elderly illness comprise treatment phase parameters indicating a measured time interval of the risk exposure component spent in the hospital due to the triggered stroke (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 13    
As per claim 13, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers triggering an ongoing care or management phase of the chronic elderly illness comprise ongoing care or management phase parameters indicating permanent impairments of cognitive functions and/or permanent cognitive and/or motor impairment requiring continuous supervision by another person and/or permanent cognitive and/or motor impairment requiring constant supervision by another person (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 14 
As per claim 14, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the elderly illness triggers further comprise an elderly illness trigger for triggering measuring parameters indicating alcohol and/or drug abuse in the patient dataflow pathway, wherein upon triggering measuring parameters indicating alcohol and/or drug abuse, the processing circuitry rejects the related risk exposure component from pooling of the risk and 


CLAIM 15    
As per claim 15, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein acute treatment phase parameters are triggerable by the elderly illness triggers of acute elderly illness, indicating surgery and/or chemotherapy and/or radiotherapy and/or reconstructive surgery in the patient dataflow pathway (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 16    
As per claim 16, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein a plurality of transferred payment portions are generatable to add up to the allocated total parametric payment and to be transferred with a time shift (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 17 
As per claim 17, Knaust et al. and Giuffre et al. 
teach the system of claim 16 and further disclose the limitations of:
wherein the allocated total parametric payment is determinable at least based on the risk-related component data and/or on a likelihood of the risk exposure for one or a plurality of the pooled risk exposure components based on the risk-related component data, and wherein a first portion is transferred up to predefined percentage of the total payment sum and the following portions are transferred up to the residual part given by the total payment sum (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).



CLAIM 18    

teach the system of claim 1 and further disclose the limitations of:
wherein the processing circuitry is further configured to request a periodic payment transfer from the risk exposure components to the resource pooling system by the plurality of payment receiving devices, and interrupt the risk protection for the risk exposure components when the periodic transfer is no longer detectable (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 19    
As per claim 19, Knaust et al. and Giuffre et al. 
teach the system of claim 18 and further disclose the limitations of:
wherein the processing circuitry interrupts or waives the request for periodic payment transfer when occurrence of indicators for elderly illness is triggered in the patient dataflow pathway of the risk exposure component (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 20 
As per claim 20, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the processing circuitry is further configured to trigger an independent verification elderly illness trigger, which is activated in the event of triggering of the occurrence of indicators for elderly illness in the patient dataflow pathway of a risk exposure component by the elderly illness triggers, and which additionally is a trigger for the occurrence of indicators for elderly illness in an alternative patient dataflow pathway with independent measuring parameters from the primary patient dataflow pathway to verify the occurrence of the elderly illness at the risk exposure component (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 21    

teach the system of claim 20 and further disclose the limitations of:
wherein the parametric transfer of payments is only assigned to the corresponding trigger-flag when the occurrence of the elderly illness at the risk exposure component is verified by the independent verification elderly illness trigger (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIM 22 
As per claim 22, Knaust et al. and Giuffre et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the processing circuitry is further configured to monitor the patient dataflow pathway by capturing a patient measuring parameter of the patient dataflow pathway at least periodically and/or within predefined time frames (Knaust et al., [0006] based on received and stored payments from the risk exposure components, a parametric draw-down of payments is assigned to this corresponding trigger-flag, first parametric payment is transferred by triggering the occurrence of the critical illness, [0007]-[0015], [0018] system 1, [0019] trigger stages, [0020] payment drawdown as it can be provided by the resource pooling system 1 in case of triggering critical illness at a risk exposure component, [0026] trigger table 7, [0027]-[0035]).


CLAIMS 24-27 and 31-45
As per claims 24-27 and 31-45, claims 24-27 and 31-45 are directed to a method. Claims 24-27 and 31-45 recite the same or similar limitations as those addressed above for claims 1-4 and 8-23. Claims 24-27 and 31-45 are therefore rejected for the same reasons set forth above for claims 1-4 and 8-23.

Response to Arguments
Applicant’s arguments filed 12/29/2020 with respect to claims 1-4, 8-22, 24-27 and 31-45 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/29/2020.
Applicant’s arguments filed on 12/29/2020 with respect to claims 1-4, 8-22, 24-27 and 31-45 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Knaust et al. and Giuffre et al. do not render obvious the present invention because Knaust et al. and Giuffre et al. do not disclose “dynamically monitor the ,” and “request a periodic payment transfer from the risk exposed components to the resource pooling system, and dynamically adapt operation of the resource pooling system to changing conditions of the pooled risk comprising changing demographic conditions and changing age distributions, and the pooled risk exposure components,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 18, 24 and 41 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Knaust et al. and Giuffre et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Information Processing Computer
Further, Applicant’s claimed invention is directed to “patient data-triggered insurance,” etc. (Applicant’s Specification, Abstract, [0001]) through the steps of “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, setting trigger-flags, assigning parametric transfer of payments,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computers, displays, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, computers, displays, networks” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Significantly More
The Examiner is not persuaded that “generating multi-dimensional trigger-tables, dynamically monitoring patient dataflows, dynamically adapting illness triggers, processing risk-related data, requesting periodic payments, dynamically adapting operations, changing demographic conditions, changing age distribution, setting trigger-flags, assigning parametric transfer of payments,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0029], [0033] describing generic computer components (i.e. processors, computers, displays, networks, etc.). And considered as an ordered 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “generating data, monitoring data, adapting data, processing data, changing data, setting data, assigning data,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626